Citation Nr: 0714374	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-31 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial rating higher than 20 percent for 
residuals of a right distal femur fracture with osteoporosis.

2.	Entitlement to a higher rating for low back strain, 
currently evaluated as             20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978 and from January 1980 to January 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of       the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia,  South Carolina.  A 
June 1997 rating decision granted service connection for 
residuals of a right femur fracture and assigned a 10 percent 
rating effective from February 1, 1997.  The veteran appealed 
the initial rating for this condition.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  In December 1998,         
the RO awarded a higher initial rating of 20 percent, but 
inasmuch as the veteran indicated he was not satisfied with 
this level of compensation, the claim for  increase remained 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2000, the Board considered this claim in 
conjunction with an additional issue then on appeal for a 
higher rating for residuals of a gunshot wound, of the left 
elbow, and remanded the case to the RO for further 
development.  Following a March 2002 RO decision that 
increased the rating for the left elbow condition, though 
continuing the assigned rating for a right hip disorder, the 
veteran sent correspondence to the RO that month stating he 
was satisfied with the decision, and withdrew his appeal.  
See 38 C.F.R. § 20.204 (2006).  However, in a statement 
received the next month, he indicated that he instead wanted 
to continue to appeal the RO's evaluation of his right hip 
disorder.  Under the specific provisions of section 20.204, 
the April 2002 statement after the withdrawal of his original 
appeal would constitute a new notice of disagreement (NOD) 
with the March 2002 decision, and thus, the first stage in 
commencing another appeal.  This, however, notwithstanding, 
the Board will nonetheless construe his claim as having been 
pending since the initial disability rating was assigned 
(from February 1, 1997)      in order to provide 
comprehensive consideration of the claim on the merits.  

Additionally, through an April 2005 rating decision the RO 
denied a claim for a higher rating than 20 percent for 
service-connected low back strain.  The veteran also wants an 
increased rating for this condition. 
The Board further notes that, in a March 2007 written brief 
presentation,               the veteran's representative 
raised the additional issue of service connection for right 
knee arthritis, based upon a secondary medical relationship 
to his already service-connected right hip disorder.  See 38 
C.F.R. § 3.310(a); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) 
(revision to regulation on secondary service connection, to 
be codified later at 3.310(b)).  This additional claim, 
however, is not currently before the Board.  See 38 C.F.R. 
§ 20.200.  It has not been adjudicated by the RO  in the 
first instance, much less denied and timely appealed, so it 
is referred to         the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate the claims on appeal, and 
apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist him in obtaining the supporting evidence.

2.	From the February 1, 1997 effective date of service 
connection through July 26, 2000, the veteran's residuals of 
a right femur fracture, now healed, were manifested by no 
more than moderate level of impairment of the right knee or 
hip.

3.	As indicated in a July 26, 2000 report of treatment at a 
private clinic, the veteran had developed post-traumatic 
degenerative changes in the knee, considered associated with 
his right hip disorder, and a gait disturbance -- indicative 
of         the likelihood of marked right knee or hip 
disability.  Subsequent VA examinations indicated the 
presence of altered gait and continued hip and knee pain, 
resulting in difficulty with ambulation.

4.	The veteran has range of motion of the thoracolumbar spine 
of no worse than from 0 to 50 degrees, with no additional 
motion lost from pain, weakness,                   or 
incoordination, or on repetitive motion testing.  While there 
is some indication of lumbar disc involvement, in the event 
that a diagnosis of intervertebral disc syndrome (IVDS) were 
warranted, there are nonetheless no incapacitating episodes 
related to that condition.


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 
20 percent for residuals  of a right distal femur fracture 
with osteoporosis, from February 1, 1997 up until July 26, 
2000.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R.         §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59;                  4.71a, 
Diagnostic Codes (DCs) 5251-5255 (2006).

2.	But the criteria are met for a 30 percent rating for 
residuals of a right distal femur fracture with osteoporosis, 
from July 26, 2000 onwards.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2,         4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59; 
4.71a, DCs 5251-5255; and 4.118,                   DCs 7801-
7805 (2006).

3.	The criteria are not met for a higher rating than 20 
percent for low back strain.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, DC 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that   the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that   the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above criteria pertaining to the VCAA 
notice that is to be provided to a claimant pertaining to the 
specific benefit he intends to establish,     the RO has 
issued several relevant notice documents explaining the 
significance    of the VCAA's duty to notify and assist to 
the claims presently being decided.  Through issuance of 
notice letters on a continuing basis, as well as the 
statement of the case (SOC) and supplemental SOCs (SSOCs) 
applicable to each claim,                the requirements for 
content-specific notice as defined under the Pelegrini II 
decision have effectively been met.   

Preliminarily, the RO's August 2003 correspondence concerning 
the veteran's claim for a higher initial rating for the 
residuals of his right hip fracture, including a right hip 
bone graft (placed in right knee), informed the veteran as to 
the general type of evidence necessary to substantiate this 
claim -- namely, that which demonstrated that the condition 
at issue had undergone an increase in severity. Recent SSOCs, 
as well as the initial January 1999 SOC (since the veteran's 
claim  is being considered since the effective date of 
service connection), included citation to and explanation of 
the relevant diagnostic codes under the rating schedule for 
evaluating his disability.  In addition, the August 2003 
letter also set forth an explanation as to the mutual 
responsibility between VA and the veteran himself to obtain 
further evidence relevant to the disposition of his claim -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The follow-up correspondence sent by the RO in January 2004, 
contained substantially similar notice information to the 
earlier August 2003 letter.             Also, in its December 
2004 correspondence, the RO informed the veteran of              
the opportunity to submit an additional a copy of VA Form 21-
4142 (medical authorization and release form) upon which he 
could identify further sources of evidence from private 
treatment sources.   

Through a February 2005 notice letter, the RO likewise 
informed the veteran of   the additional evidence required to 
substantiate the claim for increase for his       low back 
disorder (which was supplemented by the August 2005 SOC on 
that particular claim) -- as well as whose responsibility, 
VA's or the veteran himself,    it was to obtain that 
evidence and information. 

So based upon the above documents, the first three elements 
of satisfactory       notice as set forth in the Pelegrini II 
decision were satisfied.  Significantly,             the 
February 2005 letter also included language requesting that 
if the veteran had any further evidence in his possession 
that pertained to this claim, to please send to the RO; he 
was further notified that if he had any other evidence or 
information which he believed would support his claim, to 
notify that agency.  Thus, the fourth and final element of 
VCAA notice was met as to that particular claim.   

Meanwhile, on review of the notice documents pertaining to 
the veteran's right hip disorder, admittedly, none of them 
included the specific language of the "fourth element" 
mentioned above.  This notwithstanding, the veteran has 
received sufficient explanation as to how to provide further 
relevant evidence, such that        the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the relevant documentation contained 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim 
for a         higher rating for a low back disorder.  In this 
regard, the August 2003 VCAA letter requested that the 
veteran please ensure that all needed medical information was 
available, and that make certain that he had not overlooked 
any important evidence and then send to the RO copies of any 
relevant treatment records that he had on file. So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04          
(Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
April 2006 primarily for the purpose of informing him of the 
certification of his appeal to the Board,    but which also 
included an addendum informing him of the recent holding in          
the Dingess/Hartman decision.  He has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of his claims.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Regarding the claim under consideration for an increased 
rating for a low back disorder, the February 2005 notice 
correspondence was issued to the veteran at least two months 
in advance of the April 2005 rating decision denying this 
claim.            As such, it may be considered timely under 
the preceding criteria.                        

This aside, the August 2003 correspondence and subsequent 
letters concerning the claim for a higher rating for a right 
hip disorder, obviously were issued well after the June 1997 
rating decision that granted service connection for this 
condition,   and as to which the initial assigned disability 
rating is presently under appeal.  
However, keep in mind the VCAA had not yet been enacted at 
the time of that rating decision.  So the RO could not have 
possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim, when 
considering that the VCAA did not yet even exist.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R.            § 3.159(b)(1); 
Pelegrini II, 18 Vet. App. at 120.  Moreover, in Pelegrini 
II, the Court clarified that in cases, as here, where the 
VCAA notices were not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, too, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following 
issuance of the August 2003 letter, the veteran has had ample 
opportunity to provide any additional evidence and 
information he wanted considered.  He has submitted various 
personal statements, and private treatment records on his 
behalf during    this time period.  Also, he has undergone 
several VA orthopedic examinations        to provide an 
updated evidentiary foundation upon which to evaluate his 
claim.  For these reasons, the Board finds that, regardless 
of the timing of the VCAA  notice letters, the veteran has 
been afforded "a meaningful opportunity to  participate 
effectively in the processing of his claim by VA."  See 
Mayfield,       19 Vet. App. at 128, reversed and remanded, 
444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including having obtained his      VA outpatient and 
hospitalization records over a period of more than a decade.   
The RO has also arranged for the veteran to undergo numerous 
VA examinations       in connection with the claims on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claims, the veteran has submitted copies of 
relevant private treatment records from an orthopedic clinic, 
and various personal statements and lay statements from 
others in his behalf.  He declined the opportunity to testify 
at a hearing in support of the claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,              the disorder and reports of 
rating examinations are to be viewed in relation to        
the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, 
Schafrath v. Derwinski,            1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Initially, the Board observes that the claim for an initial 
rating higher than             20 percent for the veteran's 
residuals of a right distal femur fracture, with 
osteoporosis, involves the propriety of the evaluation 
assigned concurrent with the rating decision that granted 
service connection.  And as previously alluded to, when a 
claimant timely appeals the rating initially assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.

Conversely, the additional claim for a rating higher than 20 
percent for low back strain, was filed well after the initial 
grant of service connection that provided entitlement to 
disability compensation.  Where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Board's forthcoming analysis of the veteran's claims will 
therefore encompass consideration of a "staged" rating only 
with reference to his service-connected disability involving 
his right hip disorder.  

Also of significance to both increased rating claims, when 
determining the severity of musculoskeletal disabilities such 
as the one at issue, which is at least partly rated on the 
basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing            38 C.F.R. §§ 4.40, 4.45, 
4.59.
In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

A.	Residuals of Right Distal Femur Fracture

The veteran's service-connected residuals of a right distal 
femur fracture with osteoporosis has been evaluated at the 
20-percent level, as of the original effective date of 
service connection, in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 for impairment of the femur.  

Under that diagnostic code, malunion of the femur, a slight 
level of knee or hip disability warrants a 10 percent rating; 
a moderate disability, a 20 percent rating; and a marked 
disability, a 30 percent rating.  A fracture of the surgical 
neck of         the femur, with a false joint, corresponds to 
a 60 percent rating.  Fracture of the shaft or anatomical 
neck with nonunion, without loose motion, and if 
weightbearing is preserved with the aid of a brace also 
warrants a 60 percent rating; whereas a fracture of this type 
with nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent rating.  See 38 C.F.R. § 4.71a, DC 
5255.

Hence, the currently assigned 20 percent rating under DC 5255 
contemplates         the malunion of the femur with the hip 
joint, creating a moderate level of knee and/or hip 
disability.  

Concerning those additional potentially applicable diagnostic 
codes under which any higher rating might be awarded, 
pursuant to DC 5252, for limitation of flexion of the thigh, 
a 10 percent rating is warranted where flexion is limited to 
45 degrees; a 20 percent rating where limited to 30 degrees; 
a 30 percent rating where limited        to 20 degrees; and a 
maximum assignable 40 percent rating, where limited to          
10 degrees.

Also, in accordance with DC 5253, where there is flail joint 
of the hip, an 80 percent rating may be awarded.  

Under the rating schedule, normal range of motion for the hip 
joint is defined as   flexion from 0 to 125 degrees, and 
abduction from 0 to 45 degrees.                            
See 38 C.F.R. § 4.71, Plate II. 

With regard to range of motion for the knee joint (as 
mentioned, a component of the rating criteria for impairment 
of the femur, at DC 5255), normal motion is defined as 
flexion to 140 degrees, and extension to 0 degrees.  See, 
again, 38 C.F.R. § 4.71, Plate II.

1.	February 1, 1997 to July 25, 2000

During this preliminary time period, the information 
depicting the manifestations   of the veteran's right hip 
disorder is provided primarily through the reports of VA 
medical examinations conducted on an intermittent basis.  On 
his May 1997 examination, which also was the foundation for 
the initial grant of service connection, it was indicated 
that his principle complaint centered around the          
right lower extremity, following surgery during service 
three-years previously for compound fracture of the right 
femur, requiring insertion of a plate in the lower portion of 
the right femur.  The right extremity measured three-quarters 
of an inch shorter than the left.  There was an approximately 
12-inch scar on the lateral aspect of the femur reaching 
across and beside the knee to the tibia, with some retraction 
though nontender.  The veteran had right knee flexion to 95 
degrees, and full extension (presumably, to 0 degrees), but 
could not lock the knee.  It was stable to medial and lateral 
stress.  The diagnosis rendered was, in relevant part, 
fracture of the femur, right, healed, post-operative with 
retained plate and shortened right lower extremity. 

An accompanying x-ray report for multiple view of the right 
femur, demonstrated plate and screw fixation of a remote 
fracture involving the distal right femoral shaft with marked 
bony remodeling at the fracture site, and no other acute 
abnormality. 

An April 1998 report of outpatient treatment at Charleston 
VAMC indicates that  the veteran presented with complaints of 
progressive weakness of the right lower extremity, and 
chronic pain in the right knee.  It was observed that range 
of motion was from 0 to 90 degrees.  In July 1998, he was 
seen for the occurrence of right hip pain.  It was determined 
that it was possible that some of the screws that were 
utilized in the surgery in service were becoming loose, and 
further consultation       was recommended.  There is no 
specific record of follow-up evaluation for this 
consideration. 

On re-examination in October 1998, which pertained primarily 
to the right knee and left elbow, though still relevant with 
regard to problems of the lower extremities,    it was 
indicated that active range of motion of the lower 
extremities was within normal limits in all joints except for 
the right knee, which lacked 30 degrees              to 
complete flexion, while extension was within normal limits.  
Muscle strength in the right lower extremity was 3/5 and in 
the left lower extremity 5/5, although there was no pain 
palpation of the right leg, and no evidence of any edema or 
erythema.  Deep tendon reflexes were present and equal.  Gait 
was not antalgic with the use of a knee brace which the 
veteran stated he used on an intermittent basis, and there  
was no limp and no other focal neuromuscular deficits.  The 
clinical diagnosis consisted of pain in the right leg, with 
focal findings of decreased range of motion of the right 
knee, and some decreased sensation in the right lower 
extremity (pending confirmation on a nerve conduction study).  
An EMG study was conducted later that month to test for nerve 
injury, which was limited in scope to the evaluation of the 
left elbow. 

When these findings are objectively evaluated, first with 
respect to the criteria applied thus far at 38 C.F.R. § 
4.71a, DC 5255, it is clearly indicated by an x-ray report 
that the right femur fracture sustained in service has 
healed.  So the criteria under DC 5255 remaining for 
consideration is that for malunion of the hip and femur 
joint.  The current 20 percent rating contemplates malunion 
of the femur, with a moderate level of corresponding knee or 
hip disability.  To warrant the next higher schedular rating 
of 30 percent, the evidence is required to establish malunion 
of the femur, with a marked level of disability.  

Based upon the above, there was relatively limited degree of 
impairment shown on a right hip x-ray, however, assuming 
there is identifiable malunion, there also did not exist 
extensive corresponding hip and/or knee disability at this 
time.  On the most recent examination in October 1998, it was 
observed that range of motion in all joints of the lower 
extremities was normal, except for the right knee -- which 
would appear to include the right hip.  Assuming even the 
right hip was not contemplated in that statement, detailed 
right hip range of motion findings were eventually obtained 
on later examination in October 2002 of flexion from 0 to 85 
degrees,       with no additional lost motion due to pain, or 
repetitive motion on which to assess functional loss per the 
Deluca v. Brown decision; though not during the specific 
timeframe under review, they nonetheless help clarify the 
substantial degree of motion retained not only during, but in 
all probability before that time.  Also,          there were 
no gait abnormalities observed on the May 1997 and October 
1998 examinations, and while some loss of sensation was 
suspected involving the           right lower extremity, this 
was never confirmed.  

There is likewise the absence of what may best be categorized 
as "marked" impairment of the right knee, since the level 
of mobility shown was no worse than flexion to 90 degrees, 
and even though any detail as to functional loss from pain  
and other causes is lacking, the degree of restricted 
mobility in any event is not relatively close to what would 
correspond to the requisite level of severity.          And 
other than some apparent loss of muscle strength in the right 
knee,                    there was no pain on palpation, or 
neurological manifestation.  

Accordingly, there is no substantiation for the existence of 
malunion of the right femur, with a level of hip or knee 
impairment of greater than that of moderate, which is already 
reflected in the current 20 percent disability.  It also 
warrants mention that the veteran did not manifest any signs 
of hip flail joint (evaluated at DC 5253), nor is there 
documentation of limitation of flexion of the thigh            
(DC 5252), as alternative diagnostic codes upon which to rate 
his symptomatology.  
2.	July 26, 2000 to the present

Since the point at which there is documentation of the 
veteran's evaluation and treatment at a private orthopedic 
clinic, beginning in July 2000, there is sufficient 
indication of an increase in severity as to warrant the 
assignment of the next higher 30 percent rating under the 
criteria set forth at 38 C.F.R. § 4.71a, DC 5255. 

As reflected in a July 2000 report from this treatment 
source, the right hip was nontender and had full range of 
motion.  There was decreased right quadriceps girth, compared 
to the left side.  Range of motion of the right knee was from 
0 to 90 degrees.  However, x-rays were conducted of both the 
right hip and knee joint region, that noted post-traumatic 
changes about the femur, and mild degenerative changes to the 
right knee.  The examining physician determined that the 
veteran  was developing post-traumatic degenerative changes 
about the knee, with significant functional limitation.  It 
was believed that the veteran's hip complaints related to 
altered mechanics of his gait, secondary to his quite severe 
knee injury. The level of impairment was estimated as severe.  
A follow-up August 2002 consultation clarified that there 
existed post-traumatic arthritis of the right knee,         
as a consequence of the femoral shaft injury.

Contemporaneous evidence from an October 2002 VA orthopedic 
examination,   and the findings from subsequent examinations, 
also indicate the continuation        of more serious knee 
problems, and the apparent onset of some gait disturbances.                     
The October 2002 examination report states that the veteran 
walked with a very slight limp at that time.  The January 
2004 examination was generally absent for symptomatology of 
this type, and knee range of motion was relatively normal.      
On examination again in September 2005, however, the veteran 
had a limp on objective examination and favored his left leg.  
He was observed to wear a brace   on his right knee and 
walked with a cane.  Also, the most recent examination 
conducted in February 2006, resulted in the finding that he 
had a 2.5-cm shortening of the right lower extremity versus 
the left, with some pain in the hip secondary to his chronic 
limp.  In the opinion of the examiner, the pain in the hip 
was likely     due to hip tendonitis, and not to as great an 
extent from ambulating on the limp     for over a decade.   
Thus, there is substantiation of malunion of the femur with a 
marked level of knee and hip disability, effective from July 
26, 2000 -- the initial date of relevant treatment that 
showed the presence of this degree of impairment.  While 
following the above-noted July 2000 treatment instance, there 
did not exist corresponding confirmation of similar 
manifestations by VA medical evidence until the   September 
2005 examination, the extent of the veteran's condition is 
adequately shown by the July 2000 private treatment report in 
and of itself, particularly when resolving all reasonable 
doubt in his favor as to determining at what point his 
service-connected disability significantly worsened.  See 38 
U.S.C.A. § 5107(b).    A higher rating of 30 percent is 
therefore warranted as of July 26, 2000.  

The propriety of this award of increased compensation having 
been shown, it is  also noteworthy that no greater rating is 
objectively warranted on a schedular basis. To this effect, 
there is still no indication based on more recent evidence, 
that the veteran has other than a healed fracture, as 
confirmed on x-ray evaluation               in conjunction 
with the February 2006 VA examination.  So a 30 percent 
rating      is the maximum amount that may be awarded under 
DC 5255.  Nor is there objective evidence of hip flail joint 
(DC 5253), or limitation of flexion of the thigh to the 
degree that would warrant a 40 percent rating (DC 5252).  
Regarding the latter potentially applicable diagnostic code, 
though no study was documented of flexion of the thigh, there 
is no suggestion that mobility was ever limited to any extent 
in this plane of motion -- and the available range of motion 
studies likewise indicate substantial right hip mobility 
overall, including on the February 2006 examination, flexion 
from 0 to 90 degrees and abduction from 0 to 35 degrees, 
without lost range of motion from any manifestation of 
functional loss.           

Also of note, 38 C.F.R. § 4.71a, DC 5275 which applies to 
evaluation of bones of the lower extremity, shortening, 
provides for a minimum compensable rating of     10 percent 
where there is diminution of length of a lower extremity 
between           1.25 and 2 inches (3.2 and 5.1 cm), which 
is not objectively shown in this instance, and thus does not 
provide the basis for a separate evaluation from the 
disability compensation already awarded in accordance with DC 
5255.

As a final consideration, the veteran has also been awarded 
service connection and  a 10 percent rating for a right femur 
scar, effective December 9, 2002, as an additional residual 
of his in-service right hip fracture, subsequent to a right 
hip bone graft surgery to treat the same.  The RO initially 
awarded service connection and a noncompensable (i.e., zero 
percent) rating for a right femur scar in March 2003.  The 
veteran expressed disagreement with the initial rating, 
electing review by a local Decision Review Officer (DRO), who 
in September 2003 increased the rating to 10 percent, under 
38 C.F.R. § 4.118, DC 7804, for a superficial, painful scar.      
In the absence of any further action undertaken by the 
veteran, his claim would appear to have been resolved then.  
However, inasmuch as his right femur scar is reasonably 
related to the condition presently under review, and an even 
higher rating is potentially available -- under DC 7805, 
based on limitation of function, or DC 7804 for deep scars or 
causing limited motion (as of August 30, 2002 revision to 
that criteria) -- this aspect of his right hip disorder can 
currently be considered.  

However, without any identifiable functional limitation, 
other than tenderness in the region of the scar, no higher 
rating can be awarded under DC 7805.  Nor is the scar shown 
to be of the surface area that would correspond to any 
greater rating than    10 percent under the criteria set 
forth at DC 7804, where there is also a deep scar       or 
limited motion.  See 38 C.F.R. § 4.118, DC 7804, revised 
effective August 20, 2002, according to See 67 Fed. Reg. 
49,596 (2002) (codified at 38 C.F.R. § 4.118).    

Hence, a 30 percent evaluation represents the appropriate 
amount of compensation according to the rating schedule for 
the veteran's service-connected right hip disorder since July 
26, 2000.

B.	Low Back Strain

At present, the veteran's service-connected low back strain 
is rated as 20 percent disabling, under the provisions of 38 
C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  He filed a 
claim for increase pertaining to this condition that was 
received  at the RO on October 18, 2004.  

Previously, his service-connected low back disorder had been 
evaluated                    in accordance with 38 C.F.R. § 
4.71a, DC 5295 (2002), also for lumbosacral strain. 

Effective September 26, 2003, VA revised the section of the 
rating schedule that addresses disabilities of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DCs 5235 to 5243.  Hence, this revised 
criteria will be considered in the adjudication of the 
present claim.

Following the September 2003 revision in rating criteria, the 
new diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine, which 
became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2006).

Also of potential significance to the current claim, are the 
relevant rating criteria  for the evaluation of 
Intervertebral Disc Syndrome.  This criteria has undergone 
various revisions over the past several years.  The criteria 
were first revised effective September 23, 2002, codified at 
38 C.F.R. § 4.71a, DC 5293 (2003)        ("the revised 
criteria").  Subsequently, they were revised effective 
September 26, 2003 -- as part of the general revision for the 
evaluation of musculoskeletal disabilities of the spine, at 
which time the DC was renumbered to 5243,        codified at 
38 C.F.R. § 4.71a, DC 5243 (2006) ("the newly revised 
criteria").

Effective September 26, 2003, under the newly revised 
criteria for IVDS,            this condition is to be 
evaluated according to a Rating Formula on the basis of      
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least         
1 week but less than 2 weeks - a 10 percent rating is 
warranted; if at least 2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -                   a 60 percent rating.  
Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

In addition, though, the revised criteria provides that IVDS 
also may be rated   under the same General Rating Formula as 
set forth above.     

For the thoracolumbar spine, normal range of motion is 
defined as flexion from       0 to 30 degrees; extension from 
0 to 90 degrees; lateral flexion to 30 degrees          in 
either direction; and rotation to 30 degrees in either 
direction.  See 38 C.F.R.       § 4.71a, Plate V.  

The relevant findings of record since the veteran's claim for 
an increased rating concerning the extent of mobility in the 
thoracolumbar spine, are set forth initially through a March 
2005 VA orthopedic examination report.  As indicated from the 
veteran's own account, he experienced frequent pain across 
the low back, with radiating pain to the lower extremities 
and some weakness of the legs.  He wore a brace and utilized 
a cane.  Range of motion testing demonstrated extension of 
the lumbosacral spine from 0 to 25 degrees, flexion from 0 to 
50 degrees, right and        left rotation from 0 to 50 
degrees, and right and left lateral bending from 0 to          
25 degrees.  There was pain on all ranges of motion, and 
evidence of some decreased sensation in the right lower 
extremity.  However, there was no additional limitation of 
motion by pain, fatigue, weakness or lack of endurance 
affecting the lumbar spine.  The impression was of low back 
strain with mild spondylosis on      x-ray, with significant 
evidence of symptom magnification.  

On examination again in February 2006, conducted by the same 
physician, it was observed that he complained of ongoing back 
pain, and wore a brace and utilized a cane intermittently. 
The lumbosacral spine had normal curvature, and no tenderness 
or spasm.  The veteran demonstrated flexion from 0 to 65 
degrees, right and                  left lateral bending, as 
well as extension, from 0 to 25 degrees, and right and left 
rotation from 0 to 60 degrees, with no pain, and no 
diminution with repetitive testing.  There was normal 
sensation in the lower extremities with the exception of the 
paracicatricial region, and no evidence of atrophy in the 
lower extremities.  There were no additional limitations 
related to pain, fatigue, weakness or lack of endurance 
following repetitive use.    

Based upon the applicable criteria for evaluating lumbosacral 
strain, the next        higher schedular rating of 40 percent 
requires evidence of forward flexion of             the 
thoracolumbar spine limited to 30 degrees or less.  See 38 
C.F.R. § 4.71a,            DC 5237 (evaluated under a general 
rating formula for injuries of the spine).  According to the 
preceding findings, the greatest degree of limitation of 
motion objectively manifested at any point was forward 
flexion from 0 to 50 degrees.   Even when considering the 
possibility of additional lost degrees of range of motion 
attributable to functional loss, both of the above 
examinations effectively ruled out the presence of any 
further limitations from pain, weakness, incoordination or 
similar reasons.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. 
§§ 4.40, 4.45.  Thus, the criteria for a higher rating than 
20 percent due to limited mobility are not met.

Since there is some recent evidence of lumbar disc 
involvement associated with    the veteran's service-
connected low back disability, the criteria for rating IVDS 
have also been taken into consideration.  This is based 
significantly upon a September 2004 x-ray evaluation report 
from a private clinic, which indicated      the presence of 
mild central protrusion L4-5 with mild facet arthropathy.              
The evaluation of IVDS, or a condition substantially similar, 
as stated, proceeds based upon the severity and frequency of 
incapacitating episodes of this disorder. An incapacitating 
episode is considered a period of acute signs and symptoms      
due to IVDS that requires bed rest prescribed by a physician 
and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 
5243, Note 1.  On each of the recent examinations, it was 
indicated that there had not been any episodes of        
physician-directed bedrest in the last 12 months.  As a 
result, the rating criteria     for IVDS would not provide an 
alternative process by which to evaluate his           low 
back condition at a level higher than the current 20 percent 
rating. 

C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
right hip disorder and low back strain have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  Rather, as 
recently as the date of the February 2006 VA orthopedic 
examination, he remained employed on a full-time basis as a 
longshoreman.  He has reported having had some restrictions 
upon his activities during the course of his employment.  
Keep in mind, though, that the provisions of the rating 
schedule according to which his disabilities have been 
evaluated already take into account that there is 
considerable loss of working time from exacerbations of 
symptoms, and illnesses proportionate to the severity of          
the graduated levels of the rating criteria.  See 38 C.F.R. § 
4.1.  See also                      Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

These conditions likewise are not shown to have necessitated 
frequent periods of hospitalization, particularly given that 
the vast majority of the treatment obtained for them has been 
on an outpatient rather than inpatient basis.  Nor have these 
service-connected disabilities otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors,         
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237,        238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.	Conclusion

Accordingly, the Board is granting the veteran's claim for a 
higher rating for a   right hip disorder, awarding him a 30 
percent rating effective from July 26, 2000, and also denying 
an increased initial rating for this condition for the 
earlier timeframe from February 1, 1997 to July 25, 2000.  
The claim for an increased rating for low back strain is 
being denied.  The above award of a higher rating for   a 
right hip disorder as of July 26, 2000 constitutes a "staged 
rating" per the Fenderson decision, and there is also no 
indication of any other increase in compensable 
symptomatology since the original grant of service 
connection.     With regard to those components of the 
veteran's claims for higher ratings for which the 
preponderance of the evidence disfavors an increase in 
service-connected compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim for an initial rating higher than 20 percent for 
residuals of a right distal femur fracture with osteoporosis, 
from February 1, 1997 until July 26, 2000, is denied.

But a higher 30 percent rating for the residuals of the right 
distal femur fracture with osteoporosis is granted effective 
from July 26, 2000 onwards, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for a rating higher than 20 percent for low back 
strain is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


